Citation Nr: 0637652	
Decision Date: 12/04/06    Archive Date: 12/12/06	

DOCKET NO.  03-20 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a separate disability rating for hiatal hernia 
and/or gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1994 to 
April 2002.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which granted service 
connection for abdominal scars, post-Nissen fundoplication, 
secondary to surgical repair of GERD and hiatal hernia, and 
assigned a noncompensable evaluation, effective from the date 
of service separation.  The veteran disagreed with the 
assigned evaluation.  In December 2005, the Board remanded 
this issue to the RO to provide the veteran with proper VCAA 
notice, to collect any post service treatment records 
(private and/or VA), and to provide a follow-on VA 
examination if such examination was warranted based upon 
evidence obtained during the remand.  The RO issued proper 
VCAA notice to the veteran, but he did not respond, and no 
records were collected.  The RO appropriately ordered no 
follow-on VA examination, and the case is now ready for 
appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  In addition to postoperative scarring, the Board finds 
that although surgery provided the veteran during service for 
correction of GERD and hiatal hernia was successful, another 
postoperative residual from the operation, confirmed by the 
diagnostic study of barium swallow, is that the veteran has 
some difficulty swallowing (dysphagia) and this results in 
some dull pain and stiffness in the chest, and this warrants 
an analogous rating to hiatal hernia under 38 C.F.R. § 4.20.




CONCLUSION OF LAW

The criteria for an increased evaluation of 10 percent, but 
no higher, for the postoperative residuals of dysphagia with 
chest pain is warranted for the veteran's Nissen 
fundoplication surgery conducted during service.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7346 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

Following the Board's December 2005 remand, the veteran was 
provided formal VCAA notice in December 2005, which advised 
him of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  The service medical records have 
been collected for review and the veteran has been provided a 
VA examination which is adequate for rating purposes.  On 
remand, the RO requested the veteran to identify any post-
service treatment that he may have received, either VA or 
private, and the veteran failed to respond.  VA cannot 
provide assistance without the veteran's active 
participation.  All known available evidence has been 
collected and VCAA is satisfied in this appeal.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10. 

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Under 38 U.S.C.A. § 4.118, Diagnostic Code 7801, scars, other 
than the head, face, or neck that are deep or cause 
limitation of motion and which cover an area exceeding six 
square inches, warrant a 10 percent evaluation.  Under 
Diagnostic Code 7802, scars other than the head, face, or 
neck that are superficial and do not cause limited motion 
warrant a 10 percent evaluation, if they cover an area of 
144 square inches or greater.  Under Diagnostic Code 7803, 
superficial scars (scars not associated with underlying soft 
tissue damage) which are unstable where, for any reason, 
there is a frequent loss of covering of the skin over the 
scar, warrant a 10 percent evaluation.  Under Diagnostic 
Code 7804, superficial scars which are painful on 
examination, warrant a 10 percent evaluation.  Under 
Diagnostic Code 7805, other scars will be rated based upon 
any identifiable limitation of function of any affected part.

Hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health warrants a 60 percent evaluation.  Hiatal hernia 
with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health warrants a 30 percent 
evaluation.  With two or more of the symptoms of the 30 
percent evaluation of less severity, a 10 percent evaluation 
is warranted.

Analysis:  During service, the veteran was found to have 
hiatal hernia and esophagitis confirmed by diagnostic 
studies.  In July 2001, he underwent a laparoscopy Nissen 
fundoplication to repair gastric reflux.  In January 2002, 
two months prior to service separation, an esophogram was 
interpreted as revealing no esophageal strictures, no 
gastroesophageal reflux, and no hiatal hernia present.

On VA examination in March 2002, the veteran denied any 
symptoms residual to his surgery except that he reported 
difficulty swallowing that varied from solids to liquids.  He 
denied any recent weight changes, any bright red blood per 
rectum, black-colored stools, hematemesis or melena.  He 
denied any further reflux symptoms, and denied a history of 
esophageal dilation.  He felt that his postoperative scarring 
was disfiguring.  Examination of the scars revealed 5 linear 
1-centimeter scars which were soft and nontender.  They were 
dark and depressed, but there was no evidence of keloid 
formation.  Examination of the abdomen revealed no evidence 
of ascitis or superficial distension of the veins, and there 
was no tenderness, hepatosplenomegaly or masses.  The 
examiner clearly noted that there were no functional 
limitations with respect to he scars identified.  An 
associated barium swallow conducted in conjunction with his 
examination revealed no evidence of abnormal impressions, 
mucosal abnormalities or strictures.  There was, however, an 
irregularity of the fundus of the stomach which was 
consistent with the veteran's known history of fundoplication 
surgery during service.  This resulted in a small amount of 
barium being pooled in the dependent portion of the 
fundoplication wrap.  During the horizontal swallowing study, 
retained barium remained in the esophagus, but this cleared 
with the veteran's next swallow.  The impression was no 
esophageal strictures or gastroesophageal reflux or hiatal 
hernia.

In the May 2002 rating decision on appeal, the RO granted 
service connection for postoperative residuals of the 
veteran's Nissen fundoplication surgery during service only 
for abdominal scars.  A noncompensable evaluation was 
assigned, and the Board concurs in this rating action.  The 
veteran's five 1-centimeter depressed scars at the abdomen 
may be considered by him to be disfiguring, but because they 
are not located on the head, face or neck, no compensable 
evaluation may be made based upon disfigurement.  
Additionally, under Diagnostic Code 7801, because the scars 
are not deep and do not cause any limitation of motion, no 
compensable evaluation is warranted.  Under Diagnostic 
Code 7802, although the scars are other than on the head, 
face or neck and are superficial and do not cause limitation 
of motion, a compensable evaluation is not warranted because 
they certainly do not equate to 144 square inches or greater.  
Under Diagnostic Code 7803, none of the five 1-centimeter 
scars are shown to be unstable with the frequent loss of 
covering of the skin of the scar.  Under Diagnostic 
Code 7804, a compensable evaluation is not warranted because 
these scars either individually or collectively are not shown 
to be painful upon examination.  Under Diagnostic Code 7805, 
no compensable evaluation is warranted because these scars 
are not shown to cause any limitation of function of any 
affected part.  No compensable evaluation is warranted for 
the scars.

The veteran disagreed with the evaluation assigned for his 
postoperative residuals.  This issue has, during the pendency 
of the appeal, been characterized as entitlement to separate 
compensable evaluations for hiatal hernia and/or 
gastroesophageal reflux disease.  The veteran is clearly not 
shown to have either hiatal hernia or gastroesohpageal reflux 
disease following surgical intervention during service.  

However, the Board does find that the veteran has an 
additional postoperative residual which must be added to the 
scarring which has already been granted service connection.  
That postoperative residual, as documented by VA examination 
and the diagnostic study of barium swallow, is a difficulty 
swallowing (dysphagia) which results in a dull pain and 
stiffness of the veteran's chest.  Although the veteran does 
not have a hiatal hernia, the Board finds that these symptoms 
warrant an analogous 10 percent rating under hiatal hernia 
because two of the symptoms for the 30 percent evaluation (of 
less severity) are objectively documented in the record.  
Symptoms for the 30 percent evaluation under Diagnostic 
Code 7346 include dysphagia (difficulty swallowing) 
accompanied by some substernal (chest) pain.

Hereafter, the veteran's postoperative service-connected 
disability should be referred to as status post Nissen 
fundoplication surgery with residual abdominal scars, and 
dysphagia with substernal pain, with a 10 percent evaluation.


ORDER

Entitlement to an increased evaluation of 10 percent, but no 
higher, for status-post Nissen fundoplication surgery with 
abdominal scars and dysphagia with substernal pain is 
granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


